Citation Nr: 0716583	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of fracture, right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1970 to November 1973.  This matter is before the 
Board of  Veterans' Appeals (Board) on appeal from a March 
2005 rating decision by the Cleveland, Ohio, regional office 
(RO).  In September 2006, a Travel Board hearing was held 
before the undersigned; a transcript of this hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The veteran testified at the hearing before the undersigned 
that his right ankle disability had increased in severity 
since the June 2005 VA ankle examination.  Hence, another VA 
orthopedic examination to assess the disability is necessary.

Additionally, the veteran reported that he has received 
treatment at VA facilities in Erie, Pennsylvania, and 
Ashville, Ohio.  Those records are not currently in the 
claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain for the record 
the veteran's complete VA treatment 
records from the Erie, Pennsylvania, VAMC 
and the VA Clinic in Ashville, Ohio.

2.  The RO should arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's right 
ankle fracture residuals.  The examiner 
must review the veteran's claims folder 
in conjunction with the examination.  Any 
indicated tests or studies should be 
completed, and the examiner must explain 
the rationale for all opinions given.  
The examination should include range of 
motion studies of the right ankle, with 
consideration of any complaints of pain 
and of limitation of motion due to pain.  
The examiner should specifically comment 
on whether there would be any functional 
impairment associated with repetitive use 
of the right ankle.  All findings and 
associated impairment should be described 
in detail.  

3.  The RO should then readjudicate the 
claim.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


